                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                   at LEXINGTON

Civil Action No. 20-345-HRW


AMYRACHELLE KELLEY-WILSON,
O.B.O. ROBERT LEE WILSON,                                                 PLAINTIFF,

v.                        MEMORANDUM OPINION AND ORDER


ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,                                        DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. '405(g) to challenge a final

decision of the Defendant denying Robert Wilson=s application for supplemental security income

benefits. The Court having reviewed the record in this case and the dispositive motions filed by

the parties, finds that the decision of the Administrative Law Judge is supported by substantial

evidence and should be affirmed.

             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Robert Wilson filed an application for supplemental security income benefits In October

2017, alleging disability beginning in the prior November, due to numerous impairments

including seizures, low back pain and sciatica, chest pain, shortness of breath, nerve pain

(neuropathy), memory problems, depression, and anxiety (Tr. 205). This application was denied

initially and on reconsideration.

       Wilson died on June 4, 2018 after suffering a myocardial infarction (Tr. 490). His wife

Amy R. Kelley-Wilson (hereinafter “Plaintiff”) substituted as the he Plaintiff in this case.

        Thereafter, upon request by Plaintiff, an administrative hearing was conducted by
Administrative Law Judge Jonathon Stanley (hereinafter AALJ@), wherein Plaintiff, accompanied

by counsel, testified. At the hearing, Joyce P. Forrest, a vocational expert (hereinafter AVE@),

also testified.

        At the hearing, pursuant to 20 C.F.R. ' 416.920, the ALJ performed the following five-

step sequential analysis in order to determine whether the Plaintiff was disabled:

        Step 1: If the claimant is performing substantial gainful work, he is not disabled.

        Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
        must be severe before he can be found to be disabled based upon the requirements in 20
        C.F.R. ' 416.920(b).

        Step 3: If the claimant is not performing substantial gainful work and has a severe
        impairment (or impairments) that has lasted or is expected to last for a continuous period
        of at least twelve months, and his impairments (or impairments) meets or medically
        equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
        claimant is disabled without further inquiry.

        Step 4: If the claimant=s impairment (or impairments) does not prevent him from doing
        his past relevant work, he is not disabled.

        Step 5: Even if the claimant=s impairment or impairments prevent him from performing
        his past relevant work, if other work exists in significant numbers in the national
        economy that accommodates his residual functional capacity and vocational factors, he is
        not disabled.


        The ALJ issued a decision finding that Robert Wilson was not disabled from the date of

his application (October 2017) through the date of his death (June 2018) (Tr. 15-26). He was 41

years old at the time of his application. He had a high school education and had no past relevant

work (Tr. 206).

        At Step 1 of the sequential analysis, the ALJ found that Robert Wilson had not engaged

in substantial gainful activity since the date of his application.

        The ALJ then determined, at Step 2, that Plaintiff suffers from coronary artery disease

with history of myocardial infarction, status post stent placement, hypertension, obesity,
degenerative disc disease of the lumbar spine with radiculopathy and sciatica, chronic pain

syndrome, diabetes mellitus, type II with neuropathy, seizure disorder, obstructive sleep apnea,

major depressive disorder, anxiety disorder, and panic disorder with agoraphobia. which he

found to be Asevere@ within the meaning of the Regulations.

       At Step 3, the ALJ found that his impairments did not meet or medically equal any of the

listed impairments.

       The ALJ further found that he had no past relevant work but determined that he had the

residual functional capacity (ARFC@) to perform a range of light work, with the following

limitations: occasionally climb stairs and ramps, but could not climb ropes, ladders, or scaffolds;

could occasionally balance, stoop, kneel, crouch, and crawl; had to avoid concentrated exposure

to temperature extremes, pulmonary irritants and vibration; could not work at unprotected

heights or around hazards, such as heavy equipment; could understand, remember, and carry out

simple instructions and make simple work-related judgments; can maintain adequate attention

and concentration to perform simple tasks on a sustained basis with normal supervision; could

manage and tolerate simple changes in the workplace routine; could adapt to the pressures of

simple routine work; and the claimant could interact occasionally with supervisors and

coworkers in a non-public work setting. (Tr. 20)

        The ALJ finally concluded that these jobs exist in significant numbers in the national

and regional economies, such as office helper, inspector, tester, grader, or sorter, or laborer.

       Accordingly, the ALJ found Robert Wilson not to be disabled at Step 5 of the sequential

evaluation process.

       The Appeals Council denied Plaintiff=s request for review and adopted the ALJ=s decision


                                                  3
as the final decision of the Commissioner . Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner=s decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                          II. ANALYSIS

       A.      Standard of Review

       The essential issue on appeal to this Court is whether the ALJ=s decision is supported by

substantial evidence. "Substantial evidence@ is defined as Asuch relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner

v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984).    If the Commissioner=s decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524, 535 (6th Cir. 1981), cert. denied, 461 U.S. 957 (1983). AThe court may

not try the case de novo nor resolve conflicts in evidence, nor decide questions of credibility.@

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6th Cir. 1988).

Finally, this Court must defer to the Commissioner=s decision "even if there is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270, 273 (6th

Cir.1997).

       B.      Plaintiff=s Contentions on Appeal

       Plaintiff contends that the ALJ=s finding of no disability is erroneous because he failed to

fully develop the required record. Specifically, she alleges that ALJ improperly relied upon the

opinions of P. Saranga, M.D., Jane Brake Ph.D. and Michelle Bornstein, Psy.D. Plaintiff also


                                                  4
contends that the ALJ should have obtained additional opinion evidence.

       C.      Analysis of Contentions on Appeal

       Plaintiff=s first claim of error is that ALJ improperly relied upon the opinions of P.

Saranga, M.D., Jane Brake Ph.D. and Michelle Bornstein, Psy.D.

       1. Dr. Saranga

       State agency physician P. Saranga, M.D., reviewed Wilson’s medical records in January

2018 and indicated that he could only lift and carry 20 pounds occasionally and 10 pounds

frequently; could frequently (rather than constantly) perform most postural activities (but never

climb ladders, ropes, or scaffolds); and should avoid concentrated exposure to temperature

extremes and vibration and all exposure to hazards (Tr. 105-08). The ALJ incorporated this

opinion into the RFC.

       Plaintiff argues that this opinion should not have been deemed “persuasive” but, rather,

considered “stale.” She contends that Dr. Saranga did not have access to all records regarding

Wilson’s history of seizures and heart issues. Yet, a review of the records reveal that it did, in

fact, contain evidence of Wilson’s history of heart problems, including notes pertaining to a heart

attack, as well as treatment notes pretraining to seizures. Indeed, Dr. Sangara explicitly

referenced these notes. It is also clear that Dr. Sangara understood that Wilson did have issues

with his heart and seizures, as reflected in his opinion. The Court finds no error in the ALJ’s

consideration of Dr. Sangara’s opinion.

       2. Dr. Brake and Dr. Bornstein

            In late 2017, psychologists Jane Brake, Ph.D., and Michelle Bornstein, Psy.D.,

       independently reviewed Wilson’s medical records and agreed that he had some moderate


                                                  5
          work-related mental limitations but could perform simple work and interact frequently

          with peers and supervisors and occasionally with the public (Tr. 88 91, 108-10).

                  Plaintiff similarly claims that Dr. Brake’s and Dr. Bornstein’s mental findings

          were “stale” because they did not have access to all of Wilson’s mental treatment records.

          Dr. Brake and Dr. Bornstein, however, both noted Wilson’s history of treatment for

          depression and anxiety and found that he had work-related mental limitations stemming

          from these impairments but could perform simple work with reduced interaction with

          others (Tr. 84-85, 88-91, 103-04, 108-110). Moreover, the ALJ included stricter

          limitations that those found by Dr. Brake’s and Dr. Bornstein; the RFC includes severe

          limitation of Wilson’s ability to interact with others and the level of sophistication of the

          work of he was capable. It is unclear what Plaintiff claims is erroneous. The Court

          finds no error in this regard.

                  Plaintiff also contends that the ALJ should have obtained additional opinion

          evidence. However, the decision as to whether to seek additional expert opinions is

          within the ALJ’s discretion. 20 C.F.R. § 416.927(e)(2)(iii). To the extent that Plaintiff

          maintains that there was not enough evidence, the Court declines to reweigh the

          evidence in this fashion. If the Commissioner=s decision denying benefits is supported by

          substantial evidence, as it is here, the Court must affirm that decision. Longworth v.

          Commissioner of Social Security, 402 F.3d 591, 595 (6th Cir. 2005).

                                           III.   CONCLUSION

          The Court finds that the ALJ=s decision is supported by substantial evidence on the

record.      Accordingly, it is HEREBY ORDERED that the Plaintiff=s Motion for Summary


                                                    6
Judgment be OVERRULED and the Defendant=s Motion for Summary Judgment be

SUSTAINED.

       A judgment in favor of the Defendant will be entered contemporaneously

herewith.

This 2nd day of July 2021.




                                      7
